Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/20/22 and 10/22/20
have been considered by the examiner.

Election/Restrictions
During a telephone conversation with James Delaney on 09/26/22 a provisional election was
made without traverse to prosecute the invention of Group I, claims 1-8. Affirmation of this election must be made by applicant in replying to this Office action. Group II, claims 9-15, Group III, claims 16-20, Group IV, claims 21-22, and Group V, claims 23-31 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the library” in lines 6, 9, and 11 which is indefinite. Does this refer to the same “library of changes in EIS signals” recited previously in claim 1, line 4? Accordingly, “the
library” in lines 8 and 10 of claim 3 and lines 2 and 8 of claim 4 are also indefinite as it is not clear whether this refers back to “library of changes in EIS signals” previously recited in claim 1.
Claim 3 recites the limitation “the impedance signal” in lines 4, 6, 9, and 10 which is indefinite. Does this refer to the same “EIS signals” recited previously in claim 1, line 4? Accordingly, “the impedance signal” in line 4 of claim 6 is also indefinite as it is not clear whether this refers back to “EIS signals” previously recited in claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mallas (U.S. Patent Application Publication 2020/0245910 A1) and in further view of Cilli (U.S. Patent Application Publication 2021/0132050 A1).
Regarding claim 1, Mallas teaches a method for operating a sensing device associated with a user [par. 12], the sensing device including a controller coupled to a sensing element configured to measure a physiological condition in a body of the user [par. 12, 176, and 182], the method comprising: storing a library of changes in electrochemical impedance spectroscopy (EIS) signals [reference values in par. 190, 194, 360, and 367] wherein the library is accessible to the controller [par. 190]; monitoring, by the controller, EIS signals of the user [par. 12]; matching, by the controller, a change in an EIS signal of the user with a change in a selected EIS signal from the library [par. 230, 754, and 760]; 
However, Mallas does not teach correlated to known concentrations of an interferent within bodies of study subjects.
Cilli teaches storing a library of changes in electrochemical impedance spectroscopy (EIS) signals correlated to known concentrations of an interferent within bodies of study subjects. [par. 58].   
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Mallas, to incorporate storing a library of changes in electrochemical impedance spectroscopy (EIS) signals correlated to known concentrations of an interferent within bodies of study subjects, for providing calibration under test conditions with expected values that would be obtained under specific, known conditions, as evidence by Cilli [par. 58].
Although Mallas does not explicitly teach determining a concentration of the interferent within the body of the user based on the selected EIS signal from the library, this would be obvious to a person having ordinary skill in the art when the invention was filed since Mallas also suggests utilizing a library of changes [reference values in par. 190] and the use of EIS for interferent detection  [see par. 360]. Accordingly, further determining a concentration of the interferent, having already been detected via EIS that takes into consideration a library of changes, would involve only routine skill in the art.  
Regarding claim 2, Mallas further teaches the library of changes in EIS signals is obtained at a selected frequency from about 0.1 to about 512 Hz; and monitoring EIS signals of the user comprises monitoring EIS signals of the user at the same selected frequency [par. 310].
Regarding claim 3, Mallas further teaches the library of changes in EIS signals correlated to known concentrations of the interferent within bodies of study subjects includes an imaginary component of the impedance signal (Zimag); monitoring EIS signals of the user with the controller comprises monitoring the imaginary component of the impedance signal of the user [par. 298]; matching the change in an EIS signal of the user with the change in the selected EIS signal from the library comprises matching a change in the imaginary component of the impedance signal of the user with a change in a selected imaginary component of the impedance signal from the library [par. 762].
Regarding claim 4, Mallis further teaches the library of changes in EIS signals correlated to known concentrations of the interferent within bodies of study subjects includes a counter voltage signal [par. 251]; monitoring EIS signals of the user with the controller comprises monitoring counter voltage signals of the user [par. 251].
Although Mallas does not explicitly teach matching the change in an EIS signal of the user with a change in a selected EIS signal from the library comprises matching a change in the counter voltage signal of the user with a change in a selected counter voltage signal from the library, this would be obvious to a person having ordinary skill in the art when the invention was filed since Mallas also suggests measuring counter voltage [see par. 428 and 846], storing reference voltage values [par. 190], and determining the changes in imaginary impedance [see par. 762]. Examiner also notes that matching voltage changes in addition to imaginary impedance would involve only routine skill in the art.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mallas and Cilli and in further view of Bohm (U.S. Patent Application Publication 2012/0265037 A1).
Regarding claim 5, Mallis and Cilli teach a method for operating a sensing device associated with a user, as disclosed above.
Mallis further teaches modeling an effect on a selected EIS signal in response to the concentration of an analyte determined to be within the body of the user [816].
However, Mallis and Cilli do not teach modeling an effect on a selected EIS signal in response to the interferent concentration.
Bohm teaches modeling an effect on a selected EIS signal in response to the interferent concentration [par. 316 and 326].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Mallas and Cilli, to incorporate modeling an effect on a selected EIS signal in response to the interferent concentration, for providing calibration without the use of a finger prick, as evidence by Bohm [par. 317].
Regarding claim 6, Mallis further teaches modeling an effect on a selected EIS signal in response to the concentration of the analyte determined to be within the body of the user, wherein modeling the effect on the selected EIS signal includes incorporating the impedance signal, a counter voltage signal, and a current signal into a predictive model [par. 816].
However, Mallis and Cilli do not teach modeling an effect on a selected EIS signal in response to the interferent concentration.
Bohm teaches modeling an effect on a selected EIS signal in response to the interferent concentration [par. 316 and 326].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Mallas and Cilli, to incorporate modeling an effect on a selected EIS signal in response to the interferent concentration, for providing calibration without the use of a finger prick, as evidence by Bohm [par. 317].
Although Mallis does not explicitly teach incorporating an imaginary component of the impedance signal, this would be obvious to a person having ordinary skill in the art when the invention was filed since Mallas also suggests determining an imaginary impedance signal [see par. 255 and 260]. Examiner also notes that including the imaginary impedance value instead of the impedance value in the model would involve only routine skill in the art.
Regarding claim 7, Mallis further teaches obtaining sensor glucose measurements with the sensing device [par. 12].
However, Mallis and Cilli do not teach modeling an effect on sensor glucose measurements in response to the concentration of the interferent determined to be within the body of the user.
Bohm teaches modeling an effect on sensor glucose measurements in response to the concentration of the interferent determined to be within the body of the user [par. 316].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Mallas and Cilli, to incorporate modeling an effect on sensor glucose measurements in response to the concentration of the interferent determined to be within the body of the user, for providing calibration without the use of a finger prick, as evidence by Bohm [par. 317].
Regarding claim 8, Mallas further teaches obtaining sensor glucose measurements with the sensing device [par. 12] and correcting the sensor glucose measurements based on the effect [818].
However, Mallas and Cilli do not teach modeling an effect on sensor glucose measurements in response to the concentration of the interferent determined to be within the body of the user.
Bohm teaches modeling an effect on sensor glucose measurements in response to the concentration of the interferent determined to be within the body of the user [par. 316].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Mallas and Cilli, to incorporate modeling an effect on sensor glucose measurements in response to the concentration of the interferent determined to be within the body of the user, for providing calibration without the use of a finger prick, as evidence by Bohm [par. 317].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791